Citation Nr: 0637028	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  02-19 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right wrist 
disability.

4.  Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1952 to February 
1954.

This appeal to the Board of Veterans' Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.

The veteran provided testimony at hearing at the RO in 
February 2003; a transcript is of record.  As noted in prior 
Board actions, at the time of that hearing, the veteran 
mentioned that his left knee was "fine" and that his knee 
claim related solely to problems he was experiencing with his 
right knee.  Since then, the Board has endeavored to 
ascertain whether this was intended by the veteran as 
withdrawal of the left knee issue on appeal.  Because 
adequate clarification by the veteran has not been 
forthcoming in that regard, the issue remains on appeal. 

In July 2004 and January 2006, the Board remanded the case 
for additional development. 


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending appellate issues.

2.  The veteran's right knee disability is due to injury 
sustained in service.

3.  The veteran does not have left knee disability due to 
injury or disease in service.

4.  The veteran does not have right elbow or wrist disability 
due to injury or disease in service.


CONCLUSIONS OF LAW

1.  A right knee disability was incurred in service.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).

2.  A left disability was not incurred in service.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304. 

3.  A right wrist disability was not incurred in service.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304. 

4.  A right elbow disability was not incurred in service.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined. The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in May 2001, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The veteran 
responded in a VA Form 21-4138 dated in May 2001 that he had 
no additional private medical evidence.

Because the service department was then unable to locate 
further records, the RO sent the veteran another letter, 
dated in March 2002, identifying the problem and asking him 
for supplemental records.

The veteran responded by submitting several National Archives 
and Records Administration forms wherein he indicated that he 
had been injured in the right leg and fractured his right arm 
in 1953 and had had a right flank injury while in Germany for 
which he was treated for 3 weeks.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish a 
disability rating or effective date should the claim be 
granted.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the claimant has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims of service connection for left knee, right wrist and 
right elbow disability, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the claimant.  Regarding the right knee 
disability, the RO can remedy this matter following the 
Board's grant of service connection.

The Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.  It must be 
noted that not only has the veteran been fully informed at 
every step of the way by the RO, but the case has been 
remanded twice by the Board primarily to ensure due process 
and as much development of the evidence as might be possible 
under any circumstances.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court acknowledged in Pelegrini that some claims were pending 
at the time the VCAA was enacted and that proper notice prior 
to the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  The Board specifically finds that the 
veteran was not prejudiced by the decision notice as he has 
been given sufficient time to submit and/or identify any and 
all evidence necessary to substantiate his claims, and in 
fact has done so to the extent possible or has indicated that 
no further records were available.  Further, the RO 
adjudicated the appeals following the notice.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  Because of the enhanced 
obligation to search for collateral documentation in cases 
where service records are missing, as will be further 
discussed below, VA has undertaken persistent and somewhat 
extraordinary efforts to secure any service documentation 
available from any source.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran filed his initial claim in March 2001.  At that 
time he cited his service dates as having been from March 5, 
1958, to March 5, 1960, and he attached a discharge 
certificate from Army reserves terminating in March 1960.  He 
specifically indicated that he had acquired disability of his 
right wrist and right elbow and both knees in June 1959, and 
was treated for those from June 1959 to March 1960, while in 
Munich, Germany. 

The RO attempted in July 2001 and August 2002 to obtain all 
service medical records based on the information then of 
record including the corrected/modified service dates of 
March 6, 1952, to February 24, 1954.  Noting the possibility 
of fire-related damage to records, the inquiry specifically 
requested information relating to leg injury and arm 
fracture, right wrist and elbow injury and bilateral knee 
injuries.  The request asked for a special search of Surgeon 
General reports, as well as sick call and morning reports for 
the Co C of the 370th Armed Infantry Battalion from January 
1953 to April 2001. 

The only service record obtained as a result of that inquiry 
was a copy of an extract from the Surgeon General's Records 
showing that the veteran was seen in the hospital over a 
period of 3 days in April 1952 while at Ft. Ord, California, 
for acute tonsillitis.  

The service department otherwise certified the loss of 
service medical records as a part of the fire at the National 
Personnel Records Center in St. Louis, Missouri, and 
indicated that there were no further records available for 
the veteran under sick, injured or hospital remarks. 

Along with the initial claim submitted on his behalf by the 
veteran's representative was a statement from William R. 
Hardy, M.D., in pertinent part, as follows, relating to care 
of the veteran:

[The veteran] was seen by me on 1/18/88 
with a history going back approximately 
three years of joint stiffness, 
(occurring primarily in the morning) and 
of one year of increasingly severe pain-
swelling-stiffness-loss of strength 
symmetrically involving both hands, the 
wrists, shoulders, elbows and knees.  In 
the past few months he has found it 
almost impossible to work in his capacity 
as a barber except for several hours a 
day.  In addition, these symptoms have 
been of sufficient severity that pain 
frequently interrupted his sleep and he 
was able to get some rest only by using 
local heat and similar measures.  Past 
medical history obtained at that time was 
positive for hypertension and he had been 
treated by Dr. Johnson with Diazide.  
Family history was positive for 
rheumatoid arthritis in his father, and a 
brother . . . .

X-rays of his hands were obtained and 
they were felt to be normal with no 
evidence of rheumatoid arthritis.  In 
addition he had a CBC which was entirely 
normal, including white cell differential 
. . . .

Subsequently, I referred him to Dr. Chris 
Stephens, a rheumatologist.  Dr. Stephens 
found evidence of arthrologia but nothing 
to substantiate the presence of a 
discreet form of rheumatic disease.  He 
was also seen by Dr. Moheb Moneim in the 
Department of Orthopedics in the Hand 
Clinic.  Dr. Moneim felt that [the 
veteran] appeared to have an early 
rheumatoid process of some kind, and 
raised the possibility that he might have 
a carpal tunnel syndrome.

He was subsequently seen by Dr. Joseph 
Bicknell of the Department of Neurology 
for purposes of EMG and nerve conductions 
. . . .  Dr. Bicknell felt that the 
abnormalities were compatible with a 
carpal tunnel syndrome.

[The veteran] has not been seen since the 
above evaluations were completed.  

In March 2002 treatment records from the Albuquerque VA 
Medical Center (VAMC), it was noted that the veteran was 
being seen on his initial visit primarily for hematuria and 
possible prostate problems.  He also reported he slipped off 
a tank during service and as a result had chronic right leg 
pain.  He also stated he had occasional back pain and had had 
left shoulder surgery in the 1990s.  On examination, he had 
symmetrical weakness to flexion in his legs at the hip and 
intact sensations.  The right patella was slightly depressed 
with toes downward and stooped gait.   He had cog wheeling to 
upper extremity extension at the elbows and the examiner 
recommended that he be evaluated for Parkinson's.  X-rays of 
the back showed slight scattered degenerative changes, normal 
for his age.  A small aneurysm was shown in the abdominal 
aorta.

At his hearing in February 2003, the veteran testified that 
the injury to his knees took place when the tank he was 
driving in the field in Germany stopped suddenly, causing him 
to slip and fall off.  The veteran reported that he could not 
move his right leg, and he could not get up.  He stated that, 
at the time, he was with his friend, and they were assigned 
to the 370th Tank Battalion within the 7th Army out of Munich, 
Germany.  He testified that he hurt his right elbow at that 
time and stayed in the hospital for two weeks.  After the 
hospitalization, he stated, he was no longer able to drive 
the tank so he was placed on light duty.  He clarified that 
he had a cast on the right leg for almost a month during 
which time crutches were necessary but that he did not 
require surgery.  He indicated that, at the same time, he had 
injured his right wrist and elbow.  He stated, however, that 
there was no left knee injury and that his left knee "is 
fine."  

The veteran further testified that after service, he went to 
school for awhile and then started working in the barber 
shop.  He stated that he had trouble because he could not 
stand.  He noted that one of his friends then became an 
elected official, and he was appointed to head up the Barber 
and Beauty Board.  

He stated that after leaving the "barber-business," he 
began his treatment with Dr. Johnson, who noted that he had 
had an injury to the leg.  He indicated that after X-rays, 
Dr. Johnson informed him that only a brace would help his 
leg.  He then clarified that he first saw Dr. Johnson in 1954 
or 1955.  The veteran testified that Dr. Johnson had died 
three years earlier, and that he had not been able to obtain 
his medical records.  He also indicated that none of his 
family members who might have been familiar with his 
situation at that time were still living and he had no 
correspondence from that time to document his allegations.  

He had been seen by Dr. Malina about 6-7 months before the 
hearing, and he told him about the same thing.  The veteran 
also referred to recent x-rays at VA with Dr. Shaw who also 
said that the leg problems were due to the prior trauma.  The 
veteran stated that he had attempted to get in touch with his 
friend and fellow soldier for verification of his description 
of the in-service tank injury since he had been there at the 
time, but that the service comrade had also recently died.  

Throughout his pending appeal, the veteran has communicated 
with various legislators asking for their assistance in his 
claim.  He has recited his allegations in these letters, 
copies of which are in the file; he copied some of these to 
the media.  In one such communication from the veteran in 
December 2003, he indicated that he had been trying for some 
time to get disability.  He reiterated that he had been 
injured while in Germany and that the hospitalization 
required 2 months at that time; that this injury is part of 
his record and should be available for review; and that the 
lack of records due to the fire is not his fault.  He 
reiterated that because of a broken leg, and current 
complications, he was having a lot of pain and difficulty in 
walking.  He protested that the burden of proof to get 
service records should not be on him.

Written presentations were made on behalf of the veteran by 
his representative in May 2004 and June 2004.

In July 2004, the Board remanded the case to ensure 
compliance with all VCAA requirements, to obtain additional 
medical evidence, and for a VA examination to include a 
specific medical opinion as to the likelihood of the 
relationship between the claimed current disabilities and 
service. 

The veteran was afforded a VA examination in February 2005.  
The veteran stated that his pain level was at a level of 
10/10 in the right elbow, right wrist and right knee.  The 
right elbow examination showed no fatigability, but was 
positive for swelling, stiffness and locking.  There was no 
swelling in the right wrist, but there was stiffness and 
fatigability.  There was swelling of the right knee with 
stiffness and instability as well as a lack of endurance.  
The veteran said that for the right elbow pain, he used a rag 
doused in alcohol.  He also stated that he used Tylenol or 
aspirin up to three times a day.  He reported that he used a 
cane but no wrist splint, knee brace or elbow pad.

The veteran described the in-service injury as involving the 
right knee, in 1953, while in Munich,  He said that he fell 
in his tank and hit the tank floor, also striking his right 
elbow, and right wrist.  He said he had been hospitalized for 
12 weeks and had an open cast on his right leg.  He reported 
that the impact of the injury had been that as a barber, he 
had difficulty doing hair.  He stated that he had left that 
work several years before due to his diminished eyesight.  He 
indicated that he was also unable to do housework or work in 
the yard, had difficulty walking 4-5 blocks, and could not 
drive due to his vision.  

On examination, the veteran had tenderness in the right 
medial supracondylar line at the ulnar ridge.  Right upper 
extremity strength was 2/5.  Range of motion for the left 
elbow was to 140 degrees, and the right elbow was to 80 
degrees.  He resisted further motion due to pain.  
Examination of the wrists showed prominent ulnar heads with 
mild deformity in the right.  Right dorsiflexion was to 35 
degrees with pain level of 10; right palmar flexion was to 40 
degrees with pain level of 10.  Radial deviation was to 15 
degrees with positive pain, and ulnar deviation was 15 
degrees with pain.  The veteran said that the pain in his 
right hand was constant and never changed; he was able to 
hold a book in his hands.  Private x-rays, dated in July 
2004, showed no evidence of chondrocalcinosis of the right 
wrist.  There were mild degenerative changes in the first 
carpal and metacarpal joint.  There was no sign of fracture 
of the right humerus.  The right radius and ulna showed small 
tissue calcifications.  Differential may have included 
vascular calcifications.

Examination of the knees showed positive tenderness at the 
right knee in the lateral inferior patellar area.  Range of 
motion was extension to -10 degrees active and -20 degrees 
passive; right knee flexion was to 95 degrees and pain was at 
level 10.  Left knee findings were within normal limits 
without pain.  X-rays of the right knee showed small 
suprapatellar effusion without acute osteo pathology.  The 
joint spaces were well preserved.  Mild degenerative changes 
were present in the medial compartment.  There was no 
evidence of chondrocalcinosis.  A rheumatoid factor of 38 was 
indeterminate.

The examiner diagnosed degenerative changes in the right 
first carpal and metacarpal joint, symptomatic.  He 
determined that thee right wrist degenerative joint disease 
was less likely as not related to injury reported by veteran.  
He noted that the veteran had underlying carpal tunnel 
syndrome indicative of occupational trauma.  He also noted 
that the predisposing factors for degenerative arthritis in 
the veteran were the more-likely, occupational/repetitive use 
and a positive family history of arthritis than the reported 
injury.  He also found no evidence of osteopathology of the 
right radius or ulna and no evidence of a fracture of the 
right elbow.

The examiner also diagnosed right knee degenerative joint 
disease with small effusion, symptomatic.  The examiner 
opined that the right knee was as likely as not related to 
the injury reported by the veteran.  He noted that the 
veteran had consistently reported pain at the right knee but 
not the left.  

A February 2006statement was received from Dion Gallant, M.D.  
Dr. Gallant discussed the veteran's reported accident in 
1953.  The history was consistent with the history provided 
by the veteran throughout the appeal.  Dr. Gallant noted that 
the veteran had had disability in the right elbow, wrist and 
knee since then.  Dr Gallant did not provide an opinion 
regarding the etiology of the veteran's disability.

The Board acknowledges that it is indeed unfortunate that the 
veteran's available service records are so limited.  The 
inability to locate the official records is not now nor has 
it ever been the veteran's fault and VA has not so suggested.  
Under the pertinent regulations, this simply means that there 
is an enhanced obligation on VA to go to greater lengths to 
make sure that all avenues of searching for such records are 
pursued.  One of many viable options was to ask the veteran 
if he had copies of any of the pertinent records, as often 
this may be a source for such records.  The veteran promptly 
indicated that he did not have any of the service records, a 
response which closed the matter.  Before that, concurrently 
and subsequently, other pursuits to obtain the records were 
also undertaken.

In fact, in this case, the RO and Board have gone to 
considerable lengths to ensure that every possible source for 
documentation of service records was pursued.  As has been 
noted in two prior Board remands, and in repeated documents 
prepared by the RO, with the apparent loss of service 
records, or in cases such as this one, where the veteran's 
service medical records are unavailable through no fault of 
the claimant, there is a heightened obligation for VA to 
assist the claimant in the development of the case and to 
provide reasons or bases as to the rationale for any adverse 
decision rendered without service medical records.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).

Nonetheless, at the end of the exhaustive search, the service 
records which have been obtained in this case are still 
minimal and virtually irrelevant to the issues at hand.

The post-service medical information is also somewhat limited 
until recently, and after repeated searches by VA, and 
accepting the veteran's own statements, no further 
independent medical documentation is apparently available.  

With regard to his right knee, the veteran indicates that he 
not only injured the knee in service, but it was treated by a 
now deceased physician in 1954, immediately after service.  
Most importantly, recent clinical evaluations including 
special examination by VA, have confirmed that the current 
right knee findings are as likely as not the result of the 
alleged in-service incident.  Accordingly, all criteria have 
been reasonably met, and service connection is warranted for 
the veteran's current right knee disability.

With regard to his left knee, the veteran has indicated that 
he had no problems with that knee, and this is confirmed by 
current medical evidence.  Absent a current disability, the 
criteria are not met, no doubt is raised, and service 
connection is not in order for any left knee disorder.

With regard to the veteran's alleged injury in service to his 
right wrist and right elbow, it is entirely conceivable that 
he banged both of these areas in his fall from the tank in 
the early 1950's, although a fracture, as he has claimed, is 
not otherwise confirmed.  There is no evidence to support 
that he had residual disability for which he had treatment 
after separation from service or for some time thereafter.  
Perhaps most importantly, the current clinical findings by 
both VA and private physicians have negated the presence of 
any significant residual of a fracture to the right elbow at 
present, and current symptoms to include limitation of motion 
have not been attributed to any injury in service.  

It is noteworthy that the X-rays reviewed by both the 
veteran's private physicians and VA are the same and were 
taken in 2004.  The conclusions reached by both VA and 
private physicians have been compatible with each other.  The 
comments which preface the most recent private physician's 
statement are clearly limited to a remote history given by 
the veteran.  And while that is not in and of itself 
dispositive, as the history may well be true in basic nature, 
it should be noted that the opinion does not otherwise 
independently associate current identifiable right wrist or 
elbow disability with in-service injury.

Medical experts have also otherwise attributed the veteran's 
current right wrist difficulties (along with comparable but 
perhaps less severe problems in the left wrist) to repetitive 
injury in the veteran's job as a barber, specifically carpal 
tunnel syndrome with possible mild associated arthritic 
changes, rather than the alleged in-service injury.  Absent 
proof of chronicity and medical opinion associating current 
right wrist problems with injury of service origin, the 
burden of proof is not met, a doubt is not raised and service 
connection is not in order.


ORDER

Service connection for a right knee disability is granted.

Service connection for a left knee disability is denied.

Service connection for a right wrist disability is denied.

Service connection for a right elbow disability is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


